DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 has been amended as per the amendment filed on 6/9/2022.

Claims 1-7, 10-14, and 22 are pending and prosecuted, and Claims 16-19 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 6 contains the same subject matter present in independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al., CN105824476, in further view of Akimoto, US Patent 10437377, in further view of Hamada et al., US Patent Publication 2011/0248954, henceforth known as Hamada, and in further view of Bulea et al., US Patent Publication 2011/0031041, henceforth known as Bulea.

Regarding Claim 1, Jing discloses a display panel (Page 1: Technical Field; a touch display device), comprising 
a touch electrode layer, the touch electrode layer comprising a plurality of touch electrodes, each of the plurality of the touch electrodes being insulated from one another (Figures 1-7; Page 2: Detailed Description of the Embodiments; a touch structure 10 comprises a plurality of first touch electrodes 101 arranged at intervals); 
wherein a shape of each of the plurality of the touch electrodes is configured to determine a distance of a touch position on one of the plurality of the touch electrodes to a geometric center of the touch electrode layer based on a change of a capacitance of each of the plurality of the touch electrodes (Figures 1-7; Page 2: Detailed Description of the Embodiments; a polar coordinate system can be established by taking the center point 102 as a polar point, and rays led out from the center point 102 as a polar axis. When a touch occurs, it can be known which of the first touch electrode 101, that is, the angel theta of the touch point in the polar coordinate system can be known, and the radius R of the touch point in the polar coordinate system can be known according to which position of the touch electrode 101),
the display panel further includes a first electrode layer on a base substrate (Jing: Page 2; a touch display device comprises a display panel and the touch screen. The display panel is an OLED, that includes an array substrate with a thin film transistor an anode (first electrode layer) electrically connected to a drain of the thin film transistor)), an organic light-emitting layer on the first electrode layer (Jing: Page 2; the organic material functional layer is inherently between the anode and a cathode (second electrode layer) of an OLED), and a second electrode layer on the organic light-emitting layer (Jing: Page 2; the organic material functional layer is inherently between the anode and a cathode (second electrode layer) of an OLED). 
However, Jing does not explicitly disclose the second electrode layer and the touch electrode layer are the same electrode layer;
a terminal is disposed at an outer edge of each of the touch electrodes and the terminal is configured to connect to a wire; and
the wire surrounds a periphery of the touch electrode layer and is connected with a touch driving unit.
Akimoto discloses an in cell touch panel in an organic EL display device, comprising of a plurality of pixels , where each pixel comprises of a light-emitting element comprising of an pixel electrode 52, a common electrode 156, and a light-emitting layer 154 held between the pixel 152 and the common electrode 156 (a first electrode layer on a base substrate, an organic light-emitting layer on the first electrode layer, and a second electrode layer on the organic light-emitting layer) that is disposed on a substrate 102. The common electrode 156 is divided into a plurality of areas extending in a radial direction in the display region and are used as electrodes for a touch panel for detecting a touch position (the second electrode layer and the touch electrode layer are the same electrode layer). (Figure 2- 4; col. 3, ll. 21-26; col. 4, ll. 42-50; col. 5, ll. 65-col. 6, ll. 6; col. 6, ll. 23-40 and ll. 54-67; col. col. 7, ll. 61-col. 8, ll. 10;).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Jing to further include the teachings of Akimoto in order to provide a first electrode layer on a base substrate, an organic light-emitting layer on the first electrode layer, and a second electrode layer on the organic light-emitting layer; the second electrode layer and the touch electrode layer are the same electrode layer. The motivation to combine these analogous arts is because Akimto teaches the use of an in-cell touch panel in an organic EL display device that allows for voltage drop of each of the divided common electrodes to be suppressed, and achieve a high quality display (Akimoto: col. 6, ll. 41-54;).
However, the combination of Jing and Akimoto doesn’t explicitly teach a terminal is disposed at an outer edge of each of the touch electrodes and the terminal is configured to connect to a wire;
the wire surrounds a periphery of the touch electrode layer and is connected with a touch driving unit.
	Hamada et al., US Patent Publication 2011/0248954, teaches wherein a terminal is provided at the end of each touch electrode, as seen in Figures 1 and 3 (Figure 1 and 3; [0094-0095];). The terminals are then coupled to a controller 40 ([0074];).
	It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination disclosure of Jing and Akimoto to further include the teachings of Hamada in order to provide wherein a terminal is disposed at an outer edge of each of the touch electrodes. The motivation to combine these analogous arts is because Hamada teaches a design of touch electrodes that allows them to be connected to a controller (Hamada: Figure 1 and 3; [0074]; [0094-0095];) 
	However, the combination of Jing, Akimoto, and Hamada doesn’t explicitly teach the terminal is configured to connect to a wire;
the wire surrounds a periphery of the touch electrode layer and is connected with a touch driving unit
	However  Bulea et al., US Patent Publication 2011/0031041 teacher that a capacitive sensor device comprises of conductive coupling traces 106 that are utilized for coupling any sensor elements of sensor patterns or conductive traces that would form a sensing region 108 with sensing circuitry 110 thereby enabling the operation of the capacitive sensor device 100 (Figure 1; [0025];) .
	It would have been obvious, before the effective filing date of the claimed invention, to modify the combinational disclosure of Jing, Akimoto, and Hamada to further include the teachings of Bulea in order to provide the terminal is configured to connect to a wire. The motivation to combine these analogous arts is to provide enabling the operation of the capacitive sensor device 100 (Bulea: Figure 1; [0025];).
	Therefore, the combination of Jing, Akimoto, Hamada, and Bulea teaches the wire surrounds a periphery of the touch electrode layer and is connected with a touch driving unit (Jing: Figures 1-7; Hamada: Figure 1 and 3; [0074]; [0094-0095]; Bulea: Figure 1; [0025]; the examiner considers that the traces 106 to be “surrounding the periphery” of the touch electrodes, as they are also connected to a sensing circuitry 110 to enable the operation of the capacitive sensor)

Regarding Claim 2, The combination of Jing, Akimoto, Hamada, and Bulea teaches discloses wherein the plurality of the touch electrodes are radially distributed around the geometric center of the touch electrode layer and expanded outwardly from the geometric center (Jing: Figures 1-7; Page 2: Detailed Description of the Embodiments; a touch structure 10 comprises a plurality of first touch electrodes 101 arranged at intervals, and all the first touch electrodes 101 are arranged into a regular plane around the center point 102). 

Regarding Claim 3, The combination of Jing, Akimoto, Hamada, and Bulea teaches wherein the touch electrode layer is circular, and each of the plurality of the touch electrodes has a fan-shape (Jing: Figures 1-7; Page 2: Detailed Description of the Embodiments; as seen in the figures, the touch structure 10 is circular, and each of the first touch electrodes 101 have a “fan-shape”). 

Regarding Claim 4, The combination of Jing, Akimoto, Hamada, and Bulea teaches wherein each of the plurality of the touch electrodes has a same shape and a same area (Jing: Figures 1-7; Page 2: Detailed Description of the Embodiments; the first touch electrodes 101 are uniformly arranged, have the same area, and are arranged at equal intervals). 

Regarding Claim 5, The combination of Jing, Akimoto, Hamada, and Bulea doesn’t explicitly teach wherein a terminal is disposed at an outer edge of each of the touch electrodes and the terminal is configured to connect to a wire (Jing: Figures 1-7; Page 2:  Akimoto: Figure 2- 4; col. 3, ll. 21-26; col. 4, ll. 42-50; col. 5, ll. 65-col. 6, ll. 6; col. 6, ll. 23-40 and ll. 54-67; col. col. 7, ll. 61-col. 8, ll. 10; Hamda: Figure 1 and 3; [0094-0095]; Bulea: Figure 1; [0025]; the plurality of first touch electrodes have terminals at the end that are connected to wires that are connected to sensing circuitry 110). 
	

Regarding Claim 6, The combination of Jing, Akimoto, Hamada, and Bulea teaches wherein the wire surrounds a periphery of the touch electrode layer and is connected with a touch driving unit (Jing: Figures 1-7; Hamada: Figure 1 and 3; [0074]; [0094-0095]; Bulea: Figure 1; [0025]; the examiner considers that the traces 106 to be “surrounding the periphery” of the touch electrodes, as they are also connected to a sensing circuitry 110 to enable the operation of the capacitive sensor)



Regarding Claim 7, The combination of Jing, Akimoto, Hamada, and Bulea teaches wherein there is a gap between every adjacent two of the touch electrodes (Jing: Figures 1-4; Pages 2-3; there is a gap, as shown in the figures, between adjacent electrodes first touch electrodes 101). 

Regarding Claim 10, The combination of Jing, Akimoto, Hamada, and Bulea teaches wherein the second electrode layer is on a side of the first electrode layer away from the base substrate (Akimoto: Figure 2- 4; col. 3, ll. 21-26; col. 4, ll. 42-50; col. 5, ll. 65-col. 6, ll. 6; col. 6, ll. 23-40 and ll. 54-67; col. col. 7, ll. 61-col. 8, ll. 10; the divided common electrode 156 is disposed on a side of the pixel electrode 152 that is away from the first substrate 102).
	


Regarding Claim 11, The combination of Jing, Akimoto, Hamada, and Bulea teaches wherein the first electrode layer is an anode of the display panel and the second electrode layer is a cathode of the display panel (Jing: Page 2; Akimoto: Figure 2- 4; col. 3, ll. 21-26; col. 4, ll. 42-50; col. 5, ll. 65-col. 6, ll. 6; col. 6, ll. 23-40 and ll. 54-67; col. col. 7, ll. 61-col. 8, ll. 10; the OLED pixel electrode is an anode, and the common electrode is a cathode ). 

Regarding Claim 12, The combination of Jing, Akimoto, Hamada, and Bulea teaches a driving method for driving the touch panel according to claim 1 (Jing: Page 3; a driving method for the touch structure), comprising: 
providing a first driving signal to the touch electrode layer during a touch period (Jing: Page 3; providing a touch signal that is input to the first touch electrode 101 is sequence in a first stage); 
detecting a change of a capacitance of each of the touch electrodes and sending a touch signal based on the change of the capacitance (Jing: Page 3; detecting a capacitance of each first touch electrode 101. Since the first touch electrode 101 also generates predetermined capacitance when the finger is not touched, the capacitance change amount is obtained by comparing the detected capacitance with the capacitance during the touch-free period); and 
determining a touch position based on the touch signal (Jing: Page 3; determining a polar coordinate of the touch position according to the capacitance change amount of the first touch electrode 101). 

Regarding Claim 13, The combination of Jing, Akimoto, Hamada, and Bulea teaches wherein determining the touch position based on the touch signal comprising: 
determining a polar coordinate of the touch position in a polar coordinate system based on a position of the touch electrode corresponding to the touch signal (Jing: Page 2-3; determining a polar coordinate of the touch position according to the capacitance change amount of the first touch electrode 101); and 
determining a touch area of the touch position based on the touch signal and determining a polar radius coordinate of the touch position in the polar coordinate system based on the touch area (Jing: Page 2-3; when a touch occurs, it can be known which of the first touch electrode 101, that is, the angle theta of the touch point in the polar coordinate system can be known, and the radius R of the touch point in the polar coordinate system can be known according to which position of the first touch electrode 101). 

Regarding Claim 14, The combination of Jing, Akimoto, Hamada, and Bulea teaches further comprising providing a second driving signal to the second electrode layer during a display period (Akimoto: Figure 2- 4; col. 5, ll. 10-31; In the display period, the reference potential line 146 is connected with the reference power supply circuit 136 via the voltage switch circuit 148. Namely, the reference power supply circuit 136 is connected with the reference potential line 146 via the voltage switch circuit 148. The reference power supply circuit 136 provides the common electrode acting as the cathode electrode of the light-emitting element 128 with a constant potential. The constant potential may be set to, for example, the ground potential.).


Regarding Claim 22, The combination of Jing, Akimoto, Hamada, and Bulea teaches A display apparatus, comprising the display panel of claim 1 (Jing: Page 1: Technical Field; a touch display device).


Response to Arguments

Applicant’s arguments with respect to claims 1-7, 10-14, and 22 have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.
Applicant's arguments filed 6/09/2022 have been fully considered but they are not persuasive.

In response to applicant's arguments against that the operation principle and device structure of Akimoto are significantly different from the ones of the present application, the examiner notes that the applicant is arguing the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the teachings Akimoto’s in-crell touch panel, which is an organic EL display device, as applicable to Jing’s touch display device that also comprises of an OLED display panel, such that the Jing’s touch structure 10 can be used as both a touch structure and as a common electrode for the OLED, as taught by Akimoto. The motivation for this is because Akimto teaches the use of an in-cell touch panel in an organic EL display device that allows for voltage drop of each of the divided common electrodes to be suppressed, and achieve a high quality display (Akimoto: col. 6, ll. 41-54;).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura, US Patent Publication 2017/0228090, discloses the touch of terminal portions on each of the electrodes that are connected by lead-out wires to an FPC which is connected to a controller 14.
Meng, US Patent Publication 2018/0107330, discloses a touch screen with a plurality of electrodes that have touch sensing electrode wires 3 that surround the electrodes that are connected to a touch control chip 6.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699